NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0230n.06
                            Filed: March 30, 2005

                                           No. 02-6249

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff-Appellee,                       )
                                                 )
v.                                               )    ON REMAND FROM THE SUPREME
                                                 )    COURT OF THE UNITED STATES
KEEDA HAYNES,                                    )
                                                 )
       Defendant-Appellant.                      )




       Before: NELSON and SUTTON, Circuit Judges; CALDWELL, District Judge.*


       PER CURIAM. Keeda Haynes challenged her conviction and sentence for aiding and

abetting an interstate drug conspiracy involving more than 100 kilograms of marijuana. This court

affirmed in United States v. Haynes, No. 02-6249, 2004 U.S. App. LEXIS 10757 (6th Cir. May 28,

2004). Subsequently, the Supreme Court decided United States v. Booker, 125 S. Ct. 738 (2005),

and remanded this case for reconsideration in light of Booker. The district court sentenced Haynes

to 84 months of imprisonment, which lies in the middle of the applicable 78-to-97-month Guidelines

range. In accordance with Booker and this court’s decision in United States v. Barnett, 398 F.3d 516

(6th Cir. 2005), we vacate Haynes’ sentence and remand to the district court for resentencing.



       *
       The Honorable Karen Caldwell, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 02-6249
United States v. Haynes

       SO ORDERED.




                          -2-